       Case 2:20-cv-00468-SPL Document 33 Filed 02/23/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-20-00468-PHX-SPL
      Sachchithananthan Pakeerathan
 9                                              )
      Riseepan,                                 )
10                                              )    ORDER
                       Petitioner,              )
11    vs.                                       )
                                                )
12                                              )
      Chad Wolf, et al.,                        )
13                                              )
                                                )
                       Respondent.              )
14
15          Sachchithananthan Riseepan has filed a Petition for Writ of Habeas Corpus pursuant
16   to 28 U.S.C. § 2241 (Doc. 1). Respondent filed an Answer (Doc. 13), and Petitioner filed
17   a Reply to the Respondents’ Answer (Doc. 21). The Court is also in receipt of the Notice
18   of Supplemental Authority (Doc. 23), Petitioner’s Response to the Order to Show Cause
19   (Doc. 27), and Respondents’ Reply in Opposition to Petitioner’s Response to the Order to
20   Show Cause (Doc. 28).       This Court has also received the Petitioner’s Response to
21   Respondents’ Response to Petitioner’s Response to the Order to show cause (Doc. 29), as
22   well as the Report and Recommendation from the United States Magistrate Judge (Doc.
23   30). This Court is also in receipt of Petitioner’s Objections (Doc. 31), and the Respondents’
24   Response to Petitioner’s Objection to the Report & Recommendation. (Doc. 32). The
25   United States Magistrate Judge has issued a Report and Recommendation (“R&R”)
26   recommending that the Court deny the Petitioner’s Petition for Writ of Habeas Corpus
27   (Doc. 30). The Petitioner does not appear to object to the correctness of the factual
28   background in the R&R, which the Court adopts and incorporates. For the following
       Case 2:20-cv-00468-SPL Document 33 Filed 02/23/21 Page 2 of 2




 1   reasons, the Court accepts and adopts the R&R.
 2          A district judge “may accept, reject, or modify, in whole or in part, the findings or
 3   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). When a party files a
 4   timely objection to an R&R, the district judge reviews de novo those portions of the R&R
 5   that have been “properly objected to.” Fed. R. Civ. P. 72(b). A proper objection requires
 6   specific written objections to the findings and recommendations in the R&R. See United
 7   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b)(1). It
 8   follows that the Court need not conduct any review of portions to which no specific
 9   objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also Thomas v. Arn, 474
10   U.S. 140, 149 (1985) (discussing the inherent purpose of limited review is judicial
11   economy). Further, a party is not entitled as of right to de novo review of evidence or
12   arguments which are raised for the first time in an objection to the R&R, and the Court’s
13   decision to consider them is discretionary. United States v. Howell, 231 F.3d 615, 621-622
14   (9th Cir. 2000).
15          The Court has undertaken an extensive review of the issues presented in the
16   Objections. Having carefully reviewed the record, the R&R will be adopted in full.
17   Accordingly,
18          IT IS ORDERED:
19          1.      That the Report and Recommendation (Doc. 30) is accepted and adopted by
20   this Court.
21          2.      That Petitioner’s Objections (Doc. 31) are overruled.
22          3.      That Petitioner’s Writ of Habeas Corpus (Doc. 1) will be denied.
23          4.      That the Clerk of Court shall terminate this action.
24          Dated this 23rd day of February 2021.
25
26                                                     Honorable Steven P. Logan
                                                       United States District Judge
27
28

                                                   2
